DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-11, and 13-20 are presented for examination.
Claims 2, 12 have been cancelled.
Claims 1, 3-11, and 13-20 are allowed.

Terminal Disclaimer
The Terminal disclaimers filed, 05/11/2022, have been acknowledged, approved, and placed in the files of records.

Invention
The Present invention teaches "A comparing module receives first data regarding surroundings of a vehicle from a plurality of sensors in the vehicle, receives second data regarding the surroundings from the plurality of sensors after receiving the first data, compares the first data to the second data, and determines a first difference between the first data and the second data based on the comparison of the first data to the second data. A perception module generates a first set of perception results based on the first data, generates a second set of perception results based on the second data, and determines a second difference between the first data and the second data based on the first set of perception results and the second set of perception results. A diagnostics module determines whether one of the sensors or the perception module is faulty based on a combination of the first difference and the second difference.”

EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
         Authorization for this Examiner's amendment was given in an interview with Hemant Keskar (Reg. No.: 61,776) on May 10, 2022.


The claims have been amended as follows:


    1.  (Currently Amended) A system comprising: 
          a comparing module configured to: 
               receive first data regarding surroundings of a vehicle from a plurality of sensors in the vehicle;
               receive second data regarding the surroundings from the plurality of sensors after receiving the first data; 
               compare the first data to the second data; and 
               determine a first difference between the first data and the second data based on the comparison of the first data to the second data; 
         a perception module configured to: 
               generate a first set of perception results based on the first data; 
               generate a second set of perception results based on the second data; and            
               determine a second difference between the first data and the second data based on the first set of perception results and the second set of perception results;    
         a diagnostics module configured to determine whether one of the sensors or the perception module is faulty based on a combination of the first difference and the second difference;and
          a mitigation module configured to perform a mitigation procedure in response to the diagnostics module diagnosing a fault in one of the plurality of sensors or the perception module, the mitigation procedure comprising alerting an occupant of the vehicle to pull over the vehicle to the roadside depending on the severity of the fault, alerting the occupant to take control of the vehicle and disengage self-driving feature, or disregarding the faulty sensor and using another sensor from the plurality of sensors.
    2.  (Canceled)
   3.  (Currently Amended)  The system of claim 1 wherein the diagnostics module is further configured to determine whether one of the sensors or the perception module is faulty based on a plurality of each of the first difference and the second difference averaged over a moving window.
4. (Currently Amended)  The system of claim 1 wherein in response to the vehicle being stationary, the comparing module is further configured to compare the first data to the second data by performing an element-wise comparison between elements of the first data and the second data.
5. (Currently Amended)  The system of claim 1 wherein in response to the vehicle being in motion, the comparing module is further configured to: compare the first data to the second data by identifying features from the first data and the second data and by matching the features; and determine the first difference between the first data and the second data based on the matching.
6. (Currently Amended)  The system of claim 1 wherein the comparing module further comprises a plurality of identical neural network models trained to identify features in input data and to output the features using identical weights, and wherein the comparing module is configured to: input the first and second data respectively to first and second neural network models of the plurality of neural network models; receive first and second features respectively from the first and second neural network models; calculate Euclidean distance between the first and second features; and generate a score by normalizing the Euclidean distance, wherein the score indicates the first difference between the first data and the second data.
7. (Currently Amended)  The system of claim 1 wherein the comparing module further comprises: a pairing module configured to pair objects in the first set of perception results with objects in the second set of perception results based on intersection over union values for all pairs of the objects; a filtering module configured to filter objects with coordinates proximate to outer edges of the first and second sets of perception results from the paired objects; and a distance determining module configured to determine Euclidean distance between the first and second sets of perception results based on the filtered paired objects, wherein the Euclidean distance represents the second difference.
8. (Currently Amended)  The system of claim 7 wherein the pairing module is further configured to: pair the objects in the first set of perception results with objects in the second set of perception results based on a decreasing order of the intersection over union values for all the pairs of the objects in an iterative manner; and sort the first and second sets of perception results using the paired objects.
9. (Currently Amended)  The system of claim 8 wherein the filtering module is further configured to generate filtered sorted first and second sets of perception results after filtering the objects with coordinates proximate to the outer edges of the first and second sets of perception results from the paired objects.
10. (Currently Amended)  The system of claim 9 wherein the distance determining module is further configured to determine the Euclidean distance between the first and second sets of perception results by: generating a first mean value of distances between the paired objects in the filtered sorted first and second sets of perception results; generating a second mean value based on types of the paired objects using a lookup table; scaling the first and second mean values by respective weights; and combining the weighted first and second mean values.
11. (Currently Amended) A method comprising:
               receiving first data regarding surroundings of a vehicle from a plurality of sensors in the vehicle;
               receiving second data regarding the surroundings from the plurality of sensors after receiving the first data;
              comparing the first data to the second data;
               determining a first difference between the first data and the second data based on the comparison of the first data to the second data;
               generating a first set of perception results based on the first data using a perception module;
               generating a second set of perception results based on the second data using the perception module;
              determining a second difference between the first data and the second data based on the first set of perception results and the second set of perception results using the perception module; 
               determining whether one of the plurality of sensors or the perception module is faulty based on a combination of the first difference and the second difference; and
               performing a mitigation procedure in response to diagnosing a fault in one of the plurality of sensors or the perception module, the mitigation procedure comprising alerting an occupant of the vehicle to pull over the vehicle to the roadside depending on the severity of the fault, alerting the occupant to take control of the vehicle and disengage self-driving feature, or disregarding the faulty sensor and using another sensor from the plurality of sensors.
12. (Canceled) 

Reason for Allowance
The following is an Examiner’s statement of reasons for allowance: claims 1, 3-11, and 13-20 are allowed. The claimed subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 05/11/2022, Pages 1-6.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 1, 11 are allowed, the claims 3-10, 13-20 are also allowed based on their dependency upon the independent claims 1, 11.

           Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          Koopman et al. (US Pub. No.: 2022/0004818 A1) teaches “A system and method for measuring the performance of a perception system is provided that includes obtaining a pair of sensor data input streams to be evaluated by the perception system. Data augmentation is then added into at least one of the pair of sensor data input streams and the pair of sensor data input streams is then processed with the perception system to obtain a first detection list and a second detection list. The first detection list is then compared with the second detection list to identify one or more perception weaknesses.”

          Leach et al. (US Pub. No.: 2020/0209853 A1) teaches “Systems and methods for determining degradation in perception sensors of an autonomous vehicle are provided. A method can include obtaining, by a computing system comprising one or more computing devices, first data from a first sensor of an autonomous vehicle and second data from a second sensor of the autonomous vehicle. The first data and the second data can include detection level data. The computer-implemented method can further include obtaining, by the computing system, third data from the first sensor. The third data can include processed data. The computer-implemented method can further include determining, by the computing system, a sensor degradation condition for the first sensor based at least in part on the first data, the second data, and the third data, and implementing, by the computing system, a sensor correction action for the first sensor based at least in part on the sensor degradation condition.”
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAR SARWAR/Primary Examiner, Art Unit 3667